 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   J & J SPORTS PRODUCTIONS, INC.,                        Case No. 2:18-cv-00626-RFB-BNW
 8                                             Plaintiff,     ORDER OF DISMISSAL FOR WANT
 9             v.                                                   OF PROSECUTION

10   GONZALEZ BROTHERS INCORPORATED,
     et al.,
11
                                            Defendants.
12
13
            Upon review of the record in this case, the Court finds that this action has been pending for
14
     more than two hundred and seventy (270) days without any proceeding of record having been
15
     taken. Therefore, pursuant to Rule 41-1 of Part II of the Local Rules of Practice for the District of
16
     Nevada,
17
            IT IS ORDERED that this action is DISMISSED without prejudice for want of
18
     prosecution.
19
            DATED this 18th day of February, 2020.
20
21                                                          __________________________
                                                            RICHARD F. BOULWARE, II.
22
                                                            United States District Judge
23
24
25
26
27
28
